Simons, J. (concurring).
I concur in the decision to annul the Board of Education’s decision and order reinstatement of petitioner, but I would do so on different grounds. In my *305judgment, the Board’s decision to remove petitioner because she was not certified to teach English was an excessive penalty in view of her excellent past record as a teacher and the fact that she lacked only four credit hours to achieve certification at the time (CPLR 7803, subd 3). I would grant the petitioner relief by modifying the penalty imposed to one of suspension without pay until February 1, 1976, the date on which she became certified in English (see Education Law, § 3020-a, subd 4). Inasmuch as there are English teachers with less seniority in petitioner’s tenure area, she now will be able to return to work.
It seems to me that this result not only respects petitioner’s tenure rights but also the Board’s responsibility to reorganize its schools in the interest of efficiency and economy (see Matter of Young v Board of Educ., 35 NY2d 31; Board of Educ. v Niagara Wheatfield Teachers Assn., 54 AD2d 281) and the pupils’ right to receive instruction from competent teachers (see Education Law, §§ 3009, 3010). On the facts of this case, the solution proposed in the majority opinion unnecessarily may require the Board to divide the limited French courses offered between two teachers and then require that the teachers supplement the assignments in their field of certification by teaching courses in which they are not certified and by monitoring study halls. The result recognizes petitioner’s interests but it ignores the interests of the Board, the pupils and the public generally.
Marsh, P. J., Moule and Card amone, JJ., concur with Goldman, J.; Simons, J., concurs in an opinion.
Determination annulled with costs, petition granted and matter remitted to the respondent Board of Education in accordance with opinion by Goldman, J.